EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Leonard Hua (Reg. No. 69,247) on 10/19/2021.

The application has been amended as follows: 
Claim 1 is amended as follows:
Claim 1 (Currently Amended):  A radio access network (RAN) slice for providing radio access to a communication network for a user equipment, the RAN slice comprising: 
a base station for providing access to the RAN slice for the user equipment; 
an access and mobility management function (AMF) entity configured to handle a RAN slice identifier identifying the RAN slice, wherein the RAN slice is uniquely identified by the RAN slice identifier and comprises exclusive resources that are reserved for prioritized user equipment; and
a session management function (SMF) entity configured to handle data communications of the user equipment over the RAN slice;
wherein the base station is configured to: 
receive an attach request originating from the user equipment to connect to the RAN slice, wherein the attach request comprises a user priority indication, the user priority indication indicating communication resources assigned to the user equipment;
based on the RAN slice identifier being comprised in the attach request, grant access to the RAN slice to the user equipment; 

based on the identification of the user equipment being stored in a memory related to the RAN slice, provide exclusive resources of the RAN slice to the user equipment;
wherein the base station and/or the AMF are further configured to assign communication resources of the RAN slice according to the user priority indication, wherein the communication resources include communication bandwidth, signal processing resources and memory for communications. 

Claim 12 is now cancelled.

Claim 14 is amended as follows:
Claim 14 (Currently Amended):  The RAN slice according to claim [[12]]1, wherein the base station and/or the AMF are further configured to request transmission of the communication resources from a shared databank arranged outside the RAN slice. 

Claim 15 is amended as follows:
Claim 15 (Currently Amended):  A communication method for providing radio access to a communication network for a user equipment using a Radio Access Network (RAN) slice, wherein the communication method comprises:
receiving, by a base station for providing access to the RAN slice for the user equipment, an attach request from the user equipment to connect to the RAN slice, wherein the RAN slice is uniquely identified by a RAN slice identifier and comprises exclusive resources that are reserved for prioritized user equipment, and wherein the attach request comprises a user priority indication, the user priority indication indicating communication resources assigned to the user equipment; 
based on the RAN slice identifier being comprised in the attach request, granting, by the base station, access to the RAN slice to the user equipment; 
checking, by the base station, an identification of the user equipment; and 
;
wherein the method further comprises: assigning, by the base station and/or an access and mobility management function (AMF) entity of the RAN slice, communication resources of the RAN slice according to the user priority indication, wherein the communication resources include communication bandwidth, signal processing resources and memory for communications.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-11, and 13-16 are allowed.
Independent claims 1, and 15 are respectively directed to a system and a method for providing radio access to a communication network for a user equipment.  Specifically, independent claim 1 recite: “…the RAN slice comprising: a base station for providing access to the RAN slice for the user equipment; an access and mobility management function (AMF) entity configured to handle a RAN slice identifier identifying the RAN slice, wherein the RAN slice is uniquely identified by the RAN slice identifier and comprises exclusive resources that are reserved for prioritized user equipment; and a session management function (SMF) entity configured to handle data communications of the user equipment over the RAN slice; wherein the base station is configured to: receive an attach request originating from the user equipment to connect to the RAN slice, wherein the attach request comprises a user priority indication, the user priority indication indicating communication resources assigned to the user equipment; based on the RAN slice identifier being comprised in the attach request, grant access to the RAN slice to the user equipment; check an identification of the user equipment; and based on the identification of the user equipment being stored in a memory related to the RAN slice, provide exclusive resources of the RAN slice to the user equipment; wherein the base station and/or the AMF are further configured to assign communication resources of the RAN slice according to the user priority indication, wherein the communication resources include communication bandwidth, signal processing resources and memory for communications.”  On the other hand, independent claim 15 recites: “…wherein the communication method comprises: receiving, by a base station for providing access to the RAN slice for the user equipment, an attach request from the user equipment to connect to the RAN slice, wherein the RAN slice is uniquely identified by a RAN slice identifier and comprises exclusive resources that are reserved for prioritized user equipment, and wherein the attach request comprises a user priority indication, the user priority indication indicating communication resources assigned to the user equipment; based on the RAN slice identifier being comprised in the attach request, granting, by the base station, access to the RAN slice to the user equipment; checking, by the base station, an identification of the user equipment; and based on the identification of the user equipment being stored in a memory related to the RAN slice, providing, by the base station, exclusive resources of the RAN slice to the user equipment; wherein the method further comprises: assigning, by the base station and/or an access and mobility management function (AMF) entity of the RAN slice, communication resources of the RAN slice according to the user priority indication, wherein the communication resources include communication bandwidth, signal processing resources and memory for communications.”

The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the 

Examiner has reviewed and considered the Appeal Brief filed on 07/26/2021.  Applicant has submitted that “…The Final Office Action at pages 15-16 relies on Chen [0041], [0052]-[0053], [0071], [0074] and [0158] as allegedly disclosing these features of claim 12, but the assertion of the Final Office Action at pages 15-16 is merely that these cited portions of Chen generally describe that slices cover logical/virtual/physical resources and that a request from a UE may include context information associated with the UE. The Final Office Action does not establish that Chen discloses or suggests that an attach request specifically comprises user priority indication indicating communication resources—including communication bandwidth, signal processing resources and memory for communications—assigned to the a user equipment, and that such communication resources of the RAN slice are assigned to the user equipment according to the user priority indication, as recited in claim 12…” (Appeal Brief, pages 9-10).  Upon further consideration, the Examiner agrees with the Applicant’s representative that Chen in view of Vzric does not teach the claimed invention as specifically presented. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210051753 A1 - relates generally to a wireless device, a network node and methods therein, for resuming a communication session for the wireless device in a wireless network after the wireless device has had a period of inactivity.
US 20200187092 A1 - relates, in general, to wireless communication systems such as cellular networks, and more particularly, to methods, user equipments, and network nodes for transmitting and receiving messages related to wireless access.
US 20200022033 A1 - relates to communication devices and methods for slice-compliant handover control in a mobile communication network.
US 20190182875 A1 – relates to a user plane function being selected, based on the network slice isolation information parameter, to provide the requested session for the wireless device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413